Citation Nr: 1416086	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  99-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a cervical spine fracture with fusion, arthritis, disc disease, and myostitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating greater than 10 percent for cervical radiculopathy of the right upper extremity.

3.  Entitlement to an initial rating greater than 10 percent for cervical radiculopathy of the left upper extremity.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1998, April 2006, July 2008, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In February 2006, the Board denied the Veteran's claim for entitlement to an increased rating greater than 30 percent for a cervical spine disability.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By a February 2008 Order, the Court vacated that portion of the Board's February 2006 decision that denied a rating in excess of 30 percent for the cervical spine disability and remanded the matter to the Board for compliance with instructions contained in a January 2008 Joint Motion for Remand (Joint Motion).  In July 2008, the Board remanded the claim of entitlement to an increased rating greater than 30 percent for a cervical spine disability for additional development.  The case is now returned to the Board for consideration.

On November 19, 2013, prior to certification of the appeal as to the issue to the Board, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for residuals of a left mandible fracture, currently evaluated as 10 percent disabling.

The issues of entitlement to an increased rating greater than 30 percent for a cervical spine disability; entitlement to an initial rating greater than 10 percent for radiculopathy of the right upper extremity; entitlement to an initial rating greater than 10 percent for radiculopathy of the left upper extremity; entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability; and entitlement to a total disability evaluation for compensation based upon individual unemployability are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The January 2008 JMR remanded the Veteran's claim for entitlement to an increased rating for a cervical spine disability, in part, for compliance with a prior Board remand which requested that the RO obtain two medical opinions addressing the severity of the Veteran's cervical spine disability - "one from a neurologist and one from an orthopedist."  The JMR acknowledged that the VA examination of record included both "orthopedic and neurological testing," but determined that the examination did not comply with the prior Board remand because it "does not indicate whether the veteran was examined by an orthopedist or a neurologist."  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

In compliance with the January 2008 JMR, in its July 2008 remand, the Board requested that the Veteran be provided with separate orthopedic and neurological examinations.  In compliance with the Board remand, the Veteran underwent several VA examinations, including an April 2012 cervical spine examination, an April 2013 cervical spine examination, and an April 2013 peripheral nerves examination.  Unforunately, none of the examination reports states whether the examination was performed by a neurologist or an orthopedist.  As this was a specific factor upon which the January 2008 JMR was based, the Board must remand the Veteran's claim to determine whether the examinations were performed by an orthopedist and a neurologist, and if not, for new examinations in compliance with the prior directives.

With regard to the Veteran's claims for entitlement to an initial rating greater than 10 percent for radiculopathy of the right upper extremity; entitlement to an initial rating greater than 10 percent for radiculopathy of the left upper extremity; and entitlement to a TDIU, these issues are inextricably intertwined with the reason for remand outlined above relative to the issue of entitlement to an increased rating for a cervical spine disability.  If new examinations are provided, they may provide evidence relevant to determining the appropriate ratings for those disabilities, and may result in higher ratings which would impact the claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

With regard to the issue of entitlement to service connection for an acquired psychiatric disability, the Board believes that a new VA examination should be provided.  The Veteran underwent a VA examination addressing the etiology of his psychiatric disability in April 2011.  Although the examiner concluded that it was less likely than not that the Veteran's depressive disorder was caused by or a result of his service-connected cervical spine disability, in other parts of the examination report, the examiner noted that the cervical spine disability contributed to depression and that the Veteran's depression was primarily related to his service-connected medical conditions as opposed to alcohol.  As the opinion provided is contradictory, the Board does not accord it significant probative value.  Accordingly, a new VA examination is necessary to determine the etiology of the Veteran's diagnosed psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiners who conducted the April 2013 cervical spine and peripheral nerves examinations to determine whether the cervical spine examination was conducted by an orthopedist and whether the peripheral nerves examination was conducted by a neurologist.  Associate all information obtained with the claims file.

2.  If the April 2013 examinations were not conducted by an orthopedist and a neurologist, schedule the Veteran for a new VA orthopedic examination, performed by an orthopedic physician.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the cervical spine, and determine the active range of motion of the Veteran's cervical spine in degrees, noting by comparison the normal range of motion of the cervical spine.  If pain on motion of the cervical spine is shown, the examiner must state at what degree the pain begins.  The same range of motion studies must then be repeated after repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's cervical spine disability.  A complete rationale for all opinions must be provided.  

3.  If the April 2013 VA examinations were not conducted by an orthopedist and a neurologist, schedule the Veteran for a separate VA neurologic examination, performed by a neurologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, severe, or pronounced; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any neurologic abnormalities associated with the Veteran's cervical spine disorder must be reported.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  A complete rationale for all opinions must be provided.  

4.  Provide the Veteran with a VA psychiatric examination to determine the etiology of his diagnosed psychiatric disorders.  The claims file and all electronic records must be made available to and reviewed by the examiner, and the examiner must state in the examination report that this evidence was reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements regarding the symptoms that he experienced during service and thereafter, and a discussion of each, the examiner must provide the following opinions:

* Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder, including depression, is related to the Veteran's active duty service?  

*Is it at least as likely as not that any currently diagnosed psychiatric disorder, including depression, was caused or aggravated by any service-connected disorder, including the Veteran's cervical spine disability?

The RO must advise the VA examiner that the Veteran's lay statements of record are competent evidence of symptomatology during service and after service discharge.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested medical opinions have been provided, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

7.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


